Case 1:17-cr-00390-ALC Document 144 Filed 03/05/19 Page 1of1
U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

March 1, 2019

USDC SDNY
DOCUMENT ELECT
BY ECF FILED RONICALLY
DOC#:
a
The Honorable Andrew J. Carter, Jr. DATE FILED: 3- 5-77

United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

Re: United States v. David Taylor, et al., S4 17 Cr. 390 (ALC)
Dear Judge Carter:

It is with great sadness that the Government writes to inform the Court that Charles
Carnesi, Esq., counsel for defendant David Taylor, passed away on February 27, 2019. The
defendant’s sentencing is currently scheduled for April 5, 2019. The Government requests that
the Court schedule a conference as soon as possible to determine the defendant’s eligibility for

court-appointed counsel.

Respectfully submitted,

S\ \ v . y GEOFFREY S. BERMAN

DANYS Cowerence ee’ oc United States Attorney for the

B-TA\A os H.60 go Southern District of New York
So

  

 

| ae Q ,
/ (9 wy Zablid Ro “UV

3.5. Nicolas Roos
\4 Justin V. Rodriguez

Assistant United States Attorneys
(212) 637-2238/2421/2591

 
